UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07061 ) Exact name of registrant as specified in charter: Putnam Capital Appreciation Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: August 31, 2007 Item 1. Schedule of Investments: Putnam Capital Appreciation Fund The fund's portfolio 8/31/07 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Advertising and Marketing Services (0.7%) Greenfield Online, Inc. (NON) 3,639 $52,547 Omnicom Group, Inc. 78,000 3,972,540 Aerospace and Defense (4.4%) Boeing Co. (The) 59,200 5,724,640 General Dynamics Corp. 70,700 5,554,192 L-3 Communications Holdings, Inc. 23,900 2,354,389 Lockheed Martin Corp. 36,100 3,578,954 United Industrial Corp. (S) 4,641 320,832 United Technologies Corp. 99,500 7,425,685 Airlines (0.9%) AMR Corp. (NON) 80,500 1,973,055 Continental Airlines, Inc. Class B (NON) 17,098 568,679 ExpressJet Holdings, Inc. (NON) 68,972 300,718 Midwest Express Holdings, Inc. (NON) 11,276 183,009 UAL Corp. (NON) (S) 45,700 2,169,379 Automotive (2.5%) AutoZone, Inc. (NON) 16,300 1,977,027 Group 1 Automotive, Inc. 660 23,140 Harley-Davidson, Inc. (S) 116,900 6,288,051 Johnson Controls, Inc. 44,500 5,032,950 Tenneco Automotive, Inc. (NON) 15,404 489,077 Banking (4.5%) Bank of America Corp. 243,300 12,330,444 BankUnited Financial Corp. Class A 2,838 48,530 Center Financial Corp. 830 13,156 City Bank 2,556 78,597 City Holding Co. 2,067 76,438 Corus Bankshares, Inc. (SEG) 46,856 625,996 FirstFed Financial Corp. (NON) 16,590 833,648 Great Southern Bancorp, Inc. 231 6,237 Lakeland Financial Corp. 425 9,898 Republic Bancorp, Inc. Class A 743 11,294 Southwest Bancorp, Inc. 1,439 30,708 U.S. Bancorp 165,300 5,347,455 Wells Fargo & Co. 160,200 5,853,708 Basic Materials (%) Ameron International Corp. 132 12,606 Foamex International, Inc. (NON) 3,533 32,857 Biotechnology (0.5%) Albany Molecular Research, Inc. (NON) 10,152 148,422 Applera Corp.- Applied Biosystems Group 74,575 2,357,316 Immunomedics, Inc. (NON) 13,959 29,174 Quidel Corp. (NON) 13,134 223,015 Savient Pharmaceuticals, Inc. (NON) 10,174 134,093 Broadcasting (0.3%) CTC Media, Inc. (Russia) (NON) (S) 72,000 1,656,000 Sinclair Broadcast Group, Inc. Class A 10,308 128,438 Building Materials (1.5%) American Standard Cos., Inc. 50,900 1,874,647 Sherwin-Williams Co. (The) 92,800 6,404,128 Chemicals (0.5%) Arch Chemicals, Inc. 957 41,457 Cambrex Corp. 2,022 25,214 FMC Corp. 3,424 308,160 Georgia Gulf Corp. (S) 4,981 74,566 Lubrizol Corp. (The) 31,800 2,021,844 NewMarket Corp. 5,319 248,450 OM Group, Inc. (NON) 3,400 167,960 PolyOne Corp. (NON) 2,705 21,721 Commercial and Consumer Services (1.8%) Alliance Data Systems Corp. (NON) 28,400 2,227,980 Bowne & Co., Inc. 6,992 118,514 Chemed Corp. 7,483 464,245 CPI Corp. 6,200 277,512 Dun & Bradstreet Corp. (The) 49,800 4,857,990 Equifax, Inc. 35,300 1,359,756 ICT Group, Inc. (NON) 2,030 30,856 Jackson Hewitt Tax Service, Inc. 11,280 325,654 Landauer, Inc. 1,451 73,551 Spherion Corp. (NON) 6,620 58,521 Tech Data Corp. (NON) 14,852 579,079 Communications Equipment (3.0%) Cisco Systems, Inc. (NON) 420,100 13,409,592 Corning, Inc. (NON) 139,400 3,257,778 Computers (3.8%) Actuate Corp. (NON) 17,800 126,202 Apple Computer, Inc. (NON)(SEG) 48,800 6,757,824 Brocade Communications Systems, Inc. (NON) 157,278 1,100,946 Catapult Communications Corp. (NON) 2,685 18,822 Cognos, Inc. (Canada) (NON) 7,490 299,825 Dell, Inc. (NON) 146,400 4,135,800 Emulex Corp. (NON) 59,294 1,158,605 Hewlett-Packard Co. 94,600 4,668,510 Magma Design Automation, Inc. (NON) 11,668 160,318 Micros Systems, Inc. (NON) 5,853 353,170 Network Appliance, Inc. (NON) (S) 75,800 2,111,788 SPSS, Inc. (NON) 3,724 151,753 Trident Microsystems, Inc. (NON) 13,244 195,084 Conglomerates (1.0%) Danaher Corp. (S) 70,500 Construction (0.1%) Builders FirstSource, Inc. (NON) 2,274 29,789 Chicago Bridge & Iron Co., NV (Netherlands) 7,495 279,938 Consumer (0.5%) Black & Decker Manufacturing Co. 23,500 2,038,625 CSS Industries, Inc. 3,344 128,610 Helen of Troy, Ltd. (Bermuda) (NON) 17,800 403,170 Hooker Furniture Corp. 9,676 177,555 Consumer Finance (4.1%) AmeriCredit Corp. (NON) 5,861 101,454 Asta Funding, Inc. 3,684 135,645 Capital One Financial Corp. 228,800 14,794,208 Countrywide Financial Corp. 369,927 7,343,051 IndyMac Bancorp, Inc. (S) 10,503 254,173 World Acceptance Corp. (NON) 4,069 126,180 Consumer Goods (1.2%) Blyth Industries, Inc. 13,351 298,528 Chattem, Inc. (NON) (S) 13,591 838,701 Clorox Co. 95,800 5,728,840 Consumer Services (0.1%) Labor Ready, Inc. (NON) 39,274 820,041 Visual Sciences, Inc. (NON) 1,188 21,895 Distribution (0.4%) W.W. Grainger, Inc. 23,200 Electric Utilities (0.5%) Edison International 45,100 2,377,221 UniSource Energy Corp. 12,935 383,135 Electrical Equipment (%) Insteel Industries, Inc. 3,021 57,097 LoJack Corp. (NON) 6,000 114,240 Electronics (2.2%) Amphenol Corp. Class A 94,800 3,423,228 Ansoft Corp. (NON) 3,940 117,767 ASE Test, Ltd. (Taiwan) (NON) 34,300 403,540 Greatbatch, Inc. (NON) 2,825 84,750 LSI Logic Corp. (NON) 9,517 65,572 MEMC Electronic Materials, Inc. (NON) 41,200 2,530,504 Methode Electronics, Inc. Class A 7,963 114,986 Nam Tai Electronics, Inc. (Hong Kong) 10,327 139,828 NVIDIA Corp. (NON) 55,700 2,849,612 Stoneridge, Inc. (NON) 4,087 42,668 Synopsys, Inc. (NON) 92,100 2,516,172 TriQuint Semiconductor, Inc. (NON) 25,509 112,495 TTM Technologies, Inc. (NON) 7,069 82,566 Zoran Corp. (NON) 6,498 112,220 Energy (2.0%) ENSCO International, Inc. 37,000 2,006,140 GlobalSantaFe Corp. 35,100 2,477,709 Grey Wolf, Inc. (NON) 53,625 356,070 Markwest Hydrocarbon, Inc. 396 19,915 NATCO Group, Inc. (NON) 2,899 144,776 National-Oilwell Varco, Inc. (NON) 20,200 2,585,600 Parker Drilling Co. (NON) 74,019 576,608 Tidewater, Inc. 35,750 2,339,838 Trico Marine Services, Inc. (NON) 14,619 480,380 Energy (Other) (%) Verenium Corp. (NON) (S) 3,192 Financial (3.0%) AMBAC Financial Group, Inc. 27,300 1,714,986 Asset Acceptance Capital Corp. 2,939 33,240 Assurant, Inc. 40,400 2,082,216 MBIA, Inc. 38,100 2,286,000 MGIC Investment Corp. 53,829 1,623,483 Moody's Corp. 34,200 1,568,070 PMI Group, Inc. (The) 67,900 2,151,072 Radian Group, Inc. 307,260 5,420,066 Food (%) Arden Group, Inc. 21 2,861 M&F Worldwide Corp. (NON) 3,069 173,092 Village Super Market, Inc. Class A 198 9,472 Forest Products and Packaging (%) Buckeye Technologies, Inc. (NON) 4,879 75,966 Universal Forest Products, Inc. 4,941 184,250 Health Care Services (7.6%) Aetna, Inc. 190,700 9,708,537 AmerisourceBergen Corp. 46,800 2,239,380 CIGNA Corp. 46,500 2,403,120 Coventry Health Care, Inc. (NON) 38,500 2,208,745 Express Scripts, Inc. (NON) 92,600 5,069,850 Healthspring, Inc. (NON) 6,200 115,878 Humana, Inc. (NON) 34,700 2,223,923 Laboratory Corp. of America Holdings (NON) 28,400 2,205,544 Lincare Holdings, Inc. (NON) 21,844 786,166 Medcath Corp. (NON) 4,200 123,270 Medco Health Solutions, Inc. (NON) 31,300 2,674,585 Odyssey Healthcare, Inc. (NON) 4,725 46,211 Quest Diagnostics, Inc. (S) 50,000 2,737,500 Transcend Services, Inc. (NON) 2,100 32,865 UnitedHealth Group, Inc. 200,800 10,042,008 WellCare Health Plans, Inc. (NON) 500 49,350 Homebuilding (0.1%) NVR, Inc. (NON) (S) 1,155 Household Furniture and Appliances (0.5%) American Woodmark Corp. (S) 6,352 191,640 Conn's, Inc. (NON) 363 7,986 Select Comfort Corp. (NON) (S) 51,829 888,867 Whirlpool Corp. 20,000 1,928,200 Insurance (7.2%) American Financial Group, Inc. 1,956 55,159 American International Group, Inc. 197,400 13,028,400 American Physicians Capital, Inc. 5,389 214,051 Amerisafe, Inc. (NON) 11,480 188,846 AON Corp. 58,500 2,534,220 Arch Capital Group, Ltd. (Bermuda) (NON) 28,600 2,054,338 Aspen Insurance Holdings, Ltd. (Bermuda) 11,620 291,546 Axis Capital Holdings, Ltd. (Bermuda) 55,955 2,019,976 CNA Financial Corp. 43,300 1,816,868 CNA Surety Corp. (NON) 8,306 149,176 Commerce Group, Inc. 10,145 323,423 Delphi Financial Group Class A 6,990 281,697 EMC Insurance Group, Inc. 2,441 59,682 Endurance Specialty Holdings, Ltd. (Bermuda) 3,424 136,515 Everest Re Group, Ltd. (Barbados) 20,300 2,068,164 FBL Financial Group, Inc. Class A 396 15,495 First Mercury Financial Corp. (NON) 2,005 40,862 FPIC Insurance Group, Inc. (NON) 1,815 72,836 Genworth Financial, Inc. Class A 72,900 2,112,642 Hanover Insurance Group, Inc. (The) 2,055 87,913 Harleysville Group, Inc. 4,448 143,492 HCC Insurance Holdings, Inc. 92,794 2,562,042 Hilb, Rogal & Hamilton Co. 3,183 148,646 Horace Mann Educators Corp. 1,711 33,091 IPC Holdings, Ltd. (Bermuda) 4,100 104,222 Midland Co. (The) 2,512 137,582 National Interstate Corp. 1,770 58,021 Odyssey Re Holdings Corp. 3,355 121,518 Procentury Corp. 2,956 41,916 RenaissanceRe Holdings, Ltd. (Bermuda) 42,120 2,412,634 Safeco Corp. 36,300 2,106,126 Safety Insurance Group, Inc. 6,039 206,171 SeaBright Insurance Holdings, Inc. (NON) 5,973 102,915 Selective Insurance Group 11,352 239,527 Stancorp Financial Group 6,217 292,821 Triad Guaranty, Inc. (NON) 9,614 160,842 W.R. Berkley Corp. 106,444 3,181,611 Zenith National Insurance Corp. 12,622 544,134 Investment Banking/Brokerage (7.6%) Bear Stearns Cos., Inc. (The) 115,600 12,561,096 Blackstone Group LP (The) (NON) 114,700 2,653,011 E*Trade Financial Corp. (NON) 217,700 3,391,766 Franklin Resources, Inc. 46,700 6,153,659 Goldman Sachs Group, Inc. (The) 74,200 13,059,942 Lehman Brothers Holdings, Inc. 84,000 4,605,720 Leisure (0.3%) Brunswick Corp. 55,700 1,400,855 Steinway Musical Instruments, Inc. 638 20,397 Lodging/Tourism (0.5%) Wyndham Worldwide Corp. (NON) 95,200 Machinery (2.4%) Applied Industrial Technologies, Inc. 4,986 159,452 Cascade Corp. 7,116 523,809 Caterpillar, Inc. 69,000 5,228,130 Gardner Denver, Inc. (NON) 51,100 2,039,401 Manitowoc Co., Inc. (The) 33,835 2,689,544 NACCO Industries, Inc. Class A 791 93,710 Parker-Hannifin Corp. 22,600 2,428,822 Regal-Beloit Corp. 2,738 138,296 Wabtec Corp. 2,304 86,331 Manufacturing (1.4%) ITT Corp. 105,100 7,145,749 Lydall, Inc. (NON) 2,083 21,788 Teleflex, Inc. 9,174 713,462 Medical Technology (0.4%) Bausch & Lomb, Inc. 1,980 125,136 Edwards Lifesciences Corp. (NON) 4,865 234,980 Immucor, Inc. (NON) 19,122 637,719 Mentor Corp. 21,283 949,009 Metal Fabricators (%) USEC, Inc. (NON) 5,815 Metals (1.2%) AK Steel Holding Corp. (NON) 3,837 153,480 Cleveland-Cliffs, Inc. (S) 16,519 1,259,904 Freeport-McMoRan Copper & Gold, Inc. Class B 23,100 2,019,402 North American Galvanizing & Coatings, Inc. (NON) 29,100 194,970 Quanex Corp. 18,398 796,817 Shiloh Industries, Inc. 703 7,403 Steel Dynamics, Inc. 27,364 1,187,050 United States Steel Corp. 12,300 1,162,104 Natural Gas Utilities (0.5%) Atmos Energy Corp. 21,100 593,121 Energen Corp. 36,700 1,970,790 Office Equipment & Supplies (0.1%) Ennis Inc. 12,400 269,700 Steelcase, Inc. 9,874 174,177 Oil & Gas (6.9%) Apache Corp. 42,700 3,304,126 Ashland, Inc. 32,200 1,925,238 Calumet Specialty Products Partners, LP 1,451 70,519 ConocoPhillips 80,800 6,616,712 Frontier Oil Corp. 46,600 1,911,998 Hess Corp. 96,300 5,909,931 Meridian Resource Corp. (NON) 7,094 16,458 Occidental Petroleum Corp. 144,300 8,180,367 St. Mary Land & Exploration Co. 7,911 263,832 Sunoco, Inc. 28,900 2,113,746 Tesoro Corp. 44,500 2,195,185 Valero Energy Corp. 51,200 3,507,712 XTO Energy, Inc. 50,800 2,761,488 Pharmaceuticals (1.4%) Alpharma, Inc. Class A (NON) 25,504 584,042 Biovail Corp. (Canada) 28,733 503,402 Bradley Pharmaceuticals, Inc. (NON) 13,708 268,128 Endo Pharmaceuticals Holdings, Inc. (NON) 6,486 206,774 Forest Laboratories, Inc. (NON) 54,700 2,058,361 King Pharmaceuticals, Inc. (NON) 176,825 2,657,680 Sciele Pharma, Inc. (NON) (S) 9,877 227,961 Watson Pharmaceuticals, Inc. (NON) 46,706 1,392,773 Publishing (1.6%) McGraw-Hill Cos., Inc. (The) 141,400 7,135,044 R. H. Donnelley Corp. (NON) (S) 28,800 1,694,304 Real Estate (2.2%) Annaly Mortgage Management, Inc. (R) 14,600 205,714 Anthracite Capital, Inc. (R) 30,602 277,254 Ashford Hospitality Trust, Inc. (R) 20,227 220,677 CB Richard Ellis Group, Inc. Class A (NON) 102,100 3,013,992 CBL & Associates Properties (R) 18,901 622,977 DiamondRock Hospitality Co. (R) 16,462 295,493 Entertainment Properties Trust (R) 1,373 65,684 Equity Inns, Inc. (R) 28,266 636,550 FelCor Lodging Trust, Inc. (R) 6,792 149,016 First Industrial Realty Trust (R) 1,514 61,741 Gramercy Capital Corp. (R) 10,099 253,990 Hospitality Properties Trust (R) 70,059 2,764,528 Host Marriott Corp. (R) 89,300 1,990,497 LTC Properties, Inc. (R) 6,777 153,025 Medical Properties Trust, Inc. (R) 4,045 54,486 National Health Investors, Inc. (R) 10,760 325,382 National Retail Properties, Inc. (R) 7,528 176,833 Nationwide Health Properties, Inc. (R) 7,424 206,016 NorthStar Realty Finance Corp. (R) 37,955 402,703 Omega Healthcare Investors, Inc. (R) 19,142 285,024 RAIT Investment Trust (R) 6,760 59,826 Resource Capital Corp. (R) 30 360 Regional Bells (%) Cincinnati Bell, Inc. (NON) 14,685 Restaurants (0.5%) Burger King Holdings, Inc. 115,100 2,729,021 Denny's Corp. (NON) 7,996 30,865 Domino's Pizza, Inc. 18,290 321,721 Retail (8.2%) Aeropostale, Inc. (NON) 44,718 925,663 AnnTaylor Stores Corp. (NON) 28,337 888,082 Best Buy Co., Inc. (S) 132,300 5,814,585 Books-A-Million, Inc. 13,165 175,358 Brown Shoe Co., Inc. 5,630 128,589 Buckle, Inc. (The) 4,116 153,980 Cash America International, Inc. 1,331 47,996 Cato Corp. (The) Class A 24,925 550,095 CSK Auto Corp. (NON) 9,753 128,935 CVS Caremark Corp. 207,800 7,858,996 Dollar Tree Stores, Inc. (NON) 32,209 1,399,481 EZCORP, Inc. Class A (NON) 1,300 15,821 Home Depot, Inc. (The) 194,600 7,455,126 Ingles Markets, Inc. Class A 1,591 47,905 JC Penney Co., Inc. (Holding Co.) 52,200 3,589,272 Jos. A. Bank Clothiers, Inc. (NON) (S) 3,900 117,585 Movie Gallery, Inc. (NON) (S) 13,437 4,851 Nash Finch Co. 2,969 111,367 NBTY, Inc. (NON) 49,800 1,827,660 Nordstrom, Inc. 93,200 4,482,920 PC Mall, Inc. (NON) 6,819 83,669 Perry Ellis International, Inc. (NON) 3,167 86,427 Rent-A-Center, Inc. (NON) 23,073 443,463 Staples, Inc. 185,100 4,396,125 Systemax, Inc. (S) 26,526 493,384 TJX Cos., Inc. (The) 82,500 2,515,425 Toro Co. (The) 14,794 875,065 USANA Health Sciences, Inc. (NON) (S) 9,290 353,763 Wilsons The Leather Experts, Inc. (NON) 1,053 1,916 Wolverine World Wide, Inc. 38,173 1,003,568 Schools (0.2%) Career Education Corp. (NON) 33,197 Semiconductor (0.6%) Advanced Energy Industries, Inc. (NON) 5,239 85,029 Applied Materials, Inc. (S) 153,800 3,285,168 Brooks Automation, Inc. (NON) 792 11,207 Credence Systems Corp. (NON) 3,696 10,866 Photronics, Inc. (NON) 2,442 28,278 Shipping (0.3%) Accuride Corp. (NON) 23,360 302,979 Arkansas Best Corp. 5,280 189,552 Overseas Shipholding Group 18,044 1,288,342 Software (2.9%) Autodesk, Inc. (NON) 50,300 2,329,896 Cadence Design Systems, Inc. (NON) (S) 98,100 2,130,732 Epicor Software Corp. (NON) 27,518 365,989 Microsoft Corp. 116,700 3,352,791 MicroStrategy, Inc. (NON) 13,204 914,245 Oracle Corp. (NON) 330,800 6,708,624 Websense, Inc. (NON) 14,305 294,254 Staffing (%) Heidrick & Struggles International, Inc. (NON) 3,465 Technology (0.1%) Amkor Technologies, Inc. (NON) 37,782 Technology Services (2.9%) Acxiom Corp. (NON) (SEG) 28,443 696,854 Asiainfo Holdings, Inc. (China) (NON) 11,900 96,152 Cognizant Technology Solutions Corp. (NON) 14,400 1,058,544 Computer Sciences Corp. (NON) 37,900 2,120,505 COMSYS IT Partners, Inc. (NON) 12,355 234,869 Convergys Corp. (NON) 86,600 1,450,550 CSG Systems International, Inc. (NON) 1,400 32,368 eBay, Inc. (NON) (S) 52,300 1,783,430 Electronic Data Systems Corp. 87,500 2,002,875 Factset Research Systems, Inc. 30,100 1,803,893 Google, Inc. Class A (NON) 7,900 4,070,475 Harris Interactive, Inc. (NON) 10,131 43,665 Pegasystems, Inc. 1,300 15,444 SonicWall, Inc. (NON) 12,835 110,124 United Online, Inc. (S) 71,080 1,021,420 Telecommunications (0.6%) ADTRAN, Inc. 10,758 287,561 CenturyTel, Inc. 26,120 1,253,237 j2 Global Communications, Inc. (NON) 43,372 1,474,647 Tessco Technologies, Inc. (NON) 1,452 22,158 USA Mobility, Inc. (NON) 11,841 218,465 UTStarcom, Inc. (NON) (S) 36,185 110,002 Textiles (0.4%) Jones Apparel Group, Inc. 3,118 59,834 Kellwood Co. 10,595 208,722 Maidenform Brands, Inc. (NON) 7,621 129,862 Mohawk Industries, Inc. (NON) (S) 21,800 1,903,358 Tobacco (0.4%) Alliance One International, Inc. (NON) 11,755 90,514 Loews Corp. - Carolina Group 29,000 2,207,480 Universal Corp. 2,515 123,562 Toys (0.6%) Hasbro, Inc. 110,389 Transportation Services (%) HUB Group, Inc. Class A (NON) 5,068 Trucks & Parts (0.6%) Autoliv, Inc. (Sweden) 23,516 1,349,112 Noble International, Ltd. 3,275 65,205 Standard Motor Products, Inc. 4,134 40,472 WABCO Holdings, Inc. 40,733 1,843,575 Total common stocks (cost $545,743,859) SHORT-TERM INVESTMENTS (4.7%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 4.00% to 5.88% and due dates ranging from September 4, 2007 to October 16, 2007 (d) $22,760,313 $22,707,647 Putnam Prime Money Market Fund (e) 3,831,134 3,831,134 Total short-term investments (cost $26,538,781) TOTAL INVESTMENTS Total investments (cost $572,282,640) (b) FUTURES CONTRACTS OUTSTANDING at 8/31/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Russell 2000 Index Mini (Long) 10 $794,800 Sep-07 $14,228 S&P 500 Index (Long) 1 369,175 Sep-07 6,746 S&P Mid Cap 400 Index E-Mini (Long) 15 1,297,800 Sep-07 27,809 Total $48,783 NOTES (a) Percentages indicated are based on net assets of $561,363,952 . (b) The aggregate identified cost on a tax basis is $572,854,355 resulting in gross unrealized appreciation and depreciation of $58,058,883 and $44,556,071 respectively, or net unrealized appreciation of $13,502,812. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at August 31, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2007, the value of securities loaned amounted to $22,051,363. The fund received cash collateral of $22,707,647 which is pooled with collateral of other Putnam funds into 42 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $46,423 for the period ended August 31, 2007. During the period ended August 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $29,139,599 and $34,612,998 respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2007. At August 31, 2007, liquid assets totaling $48,723 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: During the period, Putnam Fiduciary Trust Company, the fund's transfer agent, began utilizing shareholder systems and systems support provided by DST Systems, Inc. and certain of its affiliates. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Capital Appreciation Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 30, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 30, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 30, 2007
